DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Both claim 21 and 22 recite the limitation “with the connector segment of the sub-housing” and it is not clear which sub housing, the first or the second, is being referred to.



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 4-6, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terumo (WO 2013/153722) (Cited translation attached).
Regarding claim 1, Terumo (WO 2013/153722) teaches a tube connector for a fluid circuit system moveable between a closed configuration and an open configuration comprising (Title, Abstract): housing (Figs. 6-8) comprising: a first sub-housing having a first opening (Figs. 6-8 connector 11 with opening adjacent tube attachment portion 75a) configured to receive a first length of tubing (Paragraph [0079]) in communication with a first chamber (The tube can be in communication with a first chamber and/or the interior of the tube attachment portion 75a) and a second opening (Figs. 6-8 opening 72a) configured for communicating with the first chamber when the tube connector is in the open configuration but not in the closed configuration (Closed: Figs. 6 and 8a, Open: Fig. 8); a second sub-housing having a third opening (Figs. 6-8 connector 1 with opening adjacent tube attachment portion 65a) configured to receive a second length of tubing (Paragraph [0077]) in communication with a second chamber (The tube can be in communication with a first chamber and/or the interior of the tube attachment portion 65a) and a fourth opening (Figs. 6-8 opening 62a) configured for communicating with the second chamber when the tube connector is in the open configuration but not sub-housing to move the tube connector between the closed and open configurations (Figs. 8 show this relative movement and reconfiguration), and the socket segment being immovably fixed to the connector segment for the second sub housing (Figs. 8 show this feature being immovably fixed to the connector segment at least through its shared connection through the sub housing 1), wherein the second opening and the fourth opening are configured to engage each other to form a third chamber (Fig. 6 shows ring shaped convex portions 73a and 63a forming a cylindrical depression each respectively that when just at the moment the faces of the subhousings meet would form a third chamber between depressed front surfaces S2 and S1 in a closed configuration) that communicates with the first chamber and the second chamber when the tube connector is in the open configuration but not when in the closed configuration (At least Figs. 8 show the reconfiguration of said third chamber to communicate with the first and second chamber in said open configuration).
	Regarding claim 2, Terumo teaches all the limitations of claim 1. Terumo further teaches at least a portion of the first and/or second sub-housings comprises a material comprising at least one of cyclic olefin copolymer (COC), poly(methyl methacrylate), polymethylpentene, and quartz glass (Paragraph [0105]).
	Regarding claim 4, Terumo teaches all the limitations of claim 1. Terumo further teaches the tube connector is configured to shift from a closed configuration to an open configuration when the second or fourth opening is translationally shifted relative to the first or third opening (Figs. 8 shows this change in configuration based in part in the relative transition of the openings).

	Regarding claim 6, Terumo teaches all the limitations of claim 1. Terumo further teaches the second opening and the fourth opening are configured to engage each other in at least one of a friction fit, an interference fit, a Luer fit, and a threaded fit to form the third chamber (Figs. 6-11 projections 67 and guide grooves 77 correspond to at least a threaded fit; Paragraph [0095]).
	Regarding claim 15, Terumo teaches a sterile tube connector for a fluid circuit system moveable between a closed configuration and an open configuration (Title, Abstract) comprising a housing (Figs. 6-8) comprising: a first sub-housing having a first opening (Figs. 6-8 connector 11 with opening adjacent tube attachment portion 75a) configured to receive a first length of tubing in communication with a first chamber (Paragraph [0079], the tube can be in communication with a first chamber and/or the interior of the tube attachment portion 75a) and a second opening (Figs. 6-8 opening 72a) configured for communicating with the first chamber when the tube connector is in the open configuration but not in the closed configuration (Closed: Figs. 6 and 8a, Open: Fig. 8c) a second sub-housing having a third opening configured to receive a second length of tubing in communication with a second chamber (Figs. 6-8 connector 1 with opening adjacent tube attachment portion 65a; Paragraph [0077]); wherein the second opening is configured to reversibly engage the third opening (Figs. 6-8 opening 62a) to form a second chamber (At least Figs. 8 show a chamber formed by openings 62a and 72a therebetween and around); each of the first and second sub-housings having a connector segment (support member 74 for the first sub-housing and channel cylinder 65 for the second sub-housing respectively) and a socket sub-housing to move the tube connector between the closed and open configurations (Figs. 8 show this relative movement and reconfiguration), and the socket segment being immovably fixed to the connector segment for the second sub-housing (Figs. 8 show this feature being immovably fixed to the connector segment at least through its shared connection through the sub housing 1), wherein a first portion of the housing forming the first opening comprises a material at least partially permeable to a sterilization energy source for sterilizing contents of the second chamber (Paragraph [0105]). Paragraphs [00061]-[00062] of the instant specification stating that “a first material at least partially permeable to a sterilization energy source… the first material comprises at least one of … poly(methyl methacrylate)” provides evidence that the material taught by Terumo meets this limitation. 
	Regarding claim 16, Terumo teaches all the limitations of claim 15. Terumo further teaches a second portion of the housing forming the first opening comprises a material less permeable to the sterilization energy source (Paragraph [0106]). According to paragraphs [00069], [00071] of the instant specification the material of the second portion that is less permeable to sterilization energy can be polyurethane, the material taught by Terumo.
	Regarding claim 17, Terumo teaches all the limitations of claim 15. Terumo further teaches the material comprises at least one of cyclic olefin copolymer, poly(methyl methacrylate), polymethylpentene, and quartz glass, and the sterilization energy source comprises UVC (Paragraph [0105]). This material taught by Terumo is permeable to UV-C as set forth in the specification in the rejection of claim 15 above. The sterilization energy source is not positively recited as part of the system and thus the apparatuses permeability to the same is construed as such to be an intended use of the apparatus. Terumo teaches a material that is permeable to the sterilization energy as claimed and thus meets all of the structural limitations of the claim. See MPEP 2114, II for more details.

Regarding claim 20, Terumo teaches all the limitations of claim 15. Terumo further teaches the tube connector is configured to shift from the closed configuration to the open configuration when a linear force is applied to the tube connector in a direction parallel to the first length of tubing (Figs. 8 show this transition in response to a linear force).

Allowable Subject Matter
Claims 21-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art, alone or in combination, fails to teach or fairly suggest all of the limitations of both claims 21 and 22. The prior art which is considered to be the closest prior art is Terumo.
Terumo teaches the second sub housing has a stopper associated with a valve, however Terumo fails to teach the stopper being mounted to a compressible member, and the valve defining an aperture, . 

Response to Arguments
Applicant's arguments filed 11/25/2020 directed towards claims 1 and 15 have been fully considered but they are not persuasive.
Applicant’s remarks directed towards claims 1 and 15 arguing that Terumo fails to teach the second socket segment being immovably fixed to the connector segment are not persuasive. The term “connector segment” is broad and the channel cylinder 65 reads on the limitation as it connects the two components in an open configuration for fluid flow.
Applicant’s remarks directed towards claims 21 and 22 are found to be persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1796